Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 1 of 10 PageID #: 6
A   lb.

;_:_t CT Corporation                                                               Service of Process
                                                                                   Transmittal
                                                                                   08/05/2020
                                                                                   CT Log Number 538045400
          TO:      Kim Lundy Service Of Process
                   Waimart Inc.
                   702 SW 8TH ST
                   BENTONVILLE, AR 72716-6209

          RE:      Process Served in Louisiana

          FOR:     Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
                   WALMART INC. (True Name)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  Walker Earlean, Pltf. vs. Wal-Mart Stores, Inc., Dft.
          DOCUMENT(S) SERVED:

          COURT/AGENCY:                     None Specified
                                            Case # 268617A
          NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Baton Rouge, LA
          DATE AND HOUR OF SERVICE:         By Process Server on 08/05/2020 at 09:15
          JURISDICTION SERVED:              Louisiana
          APPEARANCE OR ANSWER DUE:         None Specified
          ATTORNEY(S) / SENDER(S):          None Specified
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 08/05/2020, Expected Purge Date:
                                            08/10/2020

                                            Image SOP

                                            Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

          SIGNED:                           C T Corporation System
          ADDRESS:                          1999 Bryan St Ste 900
                                            Dallas, TX 75201-3140
          For Questions:                    877-564-7529
                                            MajorAccountTeam2@wolterskluwer.com




                                                                                   Page 1 of 1 / GP
                                                                                   Information displayed on this transmittal is for CT
                                                                                   Corporation's record keeping purposes only and is provided to
                                                                                   the recipient for quick reference. This information does not
                                                                                   constitute a legal opinion as to the nature of action, the
                                                                                   amount of damages, the answer date, or any information
                                                                                   contained in the documents themselves. Recipient is
                                                                                   responsible for interpreting said documents and for taking
                                                                                   appropriate action. Signatures on certified mail receipts
                                                                                   confirm receipt of package only, not contents.
                                                                                                                                          Walker,
                                                                                                                                           Earlean
                                                                                                                                  Walmart Exhibit B
      Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 2 of 10 PageID #: 7
                                            ROBIN L. HOOTER
                                       CLERK OF COURT ie RAPIDES PARISH
                                  701 Murray Street, Suite 102, Alexandria, Louisiana 71301
                     Phone (318) 473-8153           Fax (318) 473-4667           Civil Fax (318) 487-9361
                                                   www.rapidesclerk.org



CITATION                                            NO. 268,617         A


EARLEAN WALKER                                            II NINTH JUDICIAL DISTRICT COURT
VERSUS                                                    11 PARISH OF RAPIDES
WALMART STORES INC                                            STATE OF LOUISIANA

TO: WALMART'STORES INC
    THRU AGENT CT CORPORATION SYS 3867 PLAZA TOWER RD
    BATON ROUGE LA 70816-0000
    EAST BATON ROUGE PARISH

    YOU ARE HEREBY SUMMONED TO COMPLY WITH THE DEMAND CONTAINED IN THE PLEADING(S) FILED IN THE ABOVE ENTITLED
AND NUMBERED CAUSE, A DULY CERTIFIED COPY IS ATTACHED AND TO BE SERVED, OR FILE YOUR ANSWER OR OTHER PLEADINGS
IN THE OFFICE OF THE CLERK OF THE NINTH JUDICIAL DISTRICT COURT, RAPIDES PARISH, CITY OF ALEXANDRIA, WITHIN
FIFTEEN(15) DAYS AFTER SERVICE HEREOF. YOU MAY FILE YOUR WRITTEN ANSWER OR PLEADING IN PERSON OR BY MAIL.
IF YOU FILE BY MAIL, THE PLEADING MUST BE RECEIVED BY THE 15TH DAY. YOUR FAILURE TO COMPLY WILL SUBJECT YOU
TO THE PENALTY OF ENTRY OF DEFAULT JUDGMENT AGAINST YOU.

    WITNESS THE HONORABLES, THE JUDGES OF SAID COURT, AT ALEXANDRIA, LOUISIANA,
THIS 29TH DAY OF JULY; 2020.

THE FOLLOWING PLEADINGS ARE ATTACHED FOR SERVICE: PETITION FOR DAMAGES.



                                                                  ROBIN L. HOOTER
                                                                  Clerk    Court
BROCK DUKE
2204 MACARTHUR
ALEXANDRIA LA 71301-0000                                        BY               .
Filing Attorney                                                      Deputy Cl   of Court

                                            SHERIFF STAMP BELOW .




           0247264                                                   805




                                                                                                              Walker, Earlean
                                                                                                            Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 3 of 10 PageID #: 8




                                CIVIL SUIT NO:
                                               *                 JUDICIAL DISTRICT COURT
 EARLEAN WALKER                                            9TH


 VERSUS                                                    PARISH OF RAPIDES

 WAL-MART STORES, INC.                                     STATE OF LOUISIANA

 ************************************************************** ***** *********** ****** *

                                   PETITION FOR DAMAGES

        NOW INTO COURT comes plaintiff, EARLEAN WALKER, a resident of the Parish of

 Rapides, State of Louisiana, who respectfully presents the following:

                                                   1.

        Made defendants are:

        WAL-MART STORES, INC, a foreign corporation licensed to do and/or doing
        business in the State of Louisiana who may be served through its agent of service
        of process CT Corporation System, 3867 Plaza Tower Road, Baton Rouge,
        Louisiana 70816;


                                                   2.

        Defendants herein are individually, jointly and in solid° responsible unto plaintiff for all

 damages enumerated herein. In addition, plaintiff is entitled to legal interest from the date of

 judicial demand and all costs of these proceedings.

                                                   3.

        On or about October 02, 2019, plaintiff, EARLEAN WALKER was a customer in

 Walmart Supercenter, located in the town of Pineville, State of Louisiana. While walking though

 the store, EARLEAN WALKER slipped and fell in a wet substance located on the floor. The wet

 substance on the floor was the result of a leaking deli cooler. The wet substance was coming out

 from the bottom of the cooler and running onto the floor.

        The defendant knew or should have known that the wet substance on the floor was an

 unreasonably hazardous condition that created foreseeable harm. The defendant created the

 condition, knew about the condition, or should have known about the condition because the deli

 is an area of the store that is heavily traveled, and also has a Walmart Employee present at all

 times for the purpose of serving deli food, who should also be checking to ensure safety of all

 customers.

                                                      4.

         The incident was caused by the negligence and fault of defendant, WAL-MART

 STORES, INC. in the following particulars:

         a. Failure exercise reasonable care to keep the aisles, passageways and floors of the
              store in a reasonably safe condition.



                                                                                                   Walker, Earlean
                                                                                                 Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 4 of 10 PageID #: 9



        b. Failure to keep the floor free of the hazardous condition, the wet substance on the
             floor, which caused damages to the.plaintiff when she slipped and fell.
        c. Failure to implement adequate cleaning procedures for the aisles within the store;
        d. Failure to recognize and timely clean the spill in question;
        e. Failure to place warning signs on the affected area;
        f. Failure to warn the plaintiff and/or customers of the existence of the affected area;
        g. Failing to make periodic inspection of the aisles, passageways and floors within the
             store to determine whether an unreasonably dangerous condition exists;
        h. Failure to maintain the building and more particular, the deli cooler, resulting in the
             leak and accumulation of water on the floor; and
         i. Other acts of negligence and fault that will be shown at the trial of this matter.
 Failure to see what should have been seen.

                                               5.
        As a result of the above-described accident, plaintiff EARLEAN WALKER suffered

 'injuries to her body and mind including but not limited to her left knee and shoulder.

                                               6.

         As a result of the above described accident and related injuries, plaintiff, EARLEAN

 WALKER sustained the following damages:

         a. Physical pain and suffering (past and future);

         b. Mental pain and suffering (past and future);

         c. Loss of income and earning capacity (past and future);

         d. Medical bills (past and future);

         e. Loss of enjoyment of life (past and future);

         f. Physical disability;

         g. Property damage; and

         h. Loss of use.

                                                7.

         Plaintiff claims damages from the defendants in an amount deemed reasonable in the

 premises.

                                                8.

         Attached are Interrogatories and Request for Production of Documents that are to be

 answered in accordance with the law.



         WHEREFORE, plaintiff prays that her petition be filed and served upon defendants,

 ordering them to answer the allegations contained herein; that after legal delays and proceedings

 are complete, there be judgment in favor of plaintiff, - EARLEAN WALKER, and against

  defendants, WAL-MART STORES, INC., for damages in an amount reasonable in the



                                                                                                   Walker, Earlean
                                                                                                 Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 5 of 10 PageID #: 10



  premises, together with legal interest from the date of this demand and for all costs of these

 proceedings.


         Plaintiff further prays for all general and equitable relief.


                                                 Respectfully Submitted:
                                                 BRIAN CAUBARREAUX & ASSOCIATES
                                                                low

                                                 BY:
                                                 EUGENE A. LEDET, JR, #19681
                                                 BRIAN M. CAUBARREAUX, # 21522
                                                 BROCK H. DUKE, #35763
                                                 LAURA B. KNOLL, #33689
                                                 ETHAN E. CAUBARREAUX, #38694
                                                 2204 MacArthur Drive
                                                 Alexandria, Louisiana 71301
                                                 Telephone: (318) 442-0900
                                                 Facsimile: (318) 483-9993
                                                 Attorneys for Plaintiff




  SERVICE INFORMATION


  WAL-MART STORES, INC.
  who may be served through its agent of service of process CT Corporation System, 3867
  Plaza Tower Road, Baton Rouge, Louisiana 70816;




                                                                                              Walker, Earlean
                                                                                            Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 6 of 10 PageID #: 11



                               CIVIL SUIT NO: C9-41 ,10                  N
                                                *.
 EARLEAN WALKER                                        9TH   JUDICIAL DISTRICT COURT

 VERSUS                                                PARISH OF FtAPIDES

 WAL-MART STORES, INC.                                 STATE OF LOUISIANA

 *************************************************************************************



       INTERROGATORIES AND REQUEST FOR PRODUCTION OF DOCUMENTS


 TO:     WAL-MART STORES, INC
         through its agent of service of process
         CT Corporation System
         3867 Plaza Tower Rd.
         Baton Rouge, Louisiana 70816

          Pursuant to the Louisiana Code of Civil Procedure, plaintiff propounds to the defendant

  the following interrogatories and request for production of documents, to be answered separately

  and fully, within thirty (30) days from service, and the responses forwarded to the office of Brian

  Caubarreaux and Associates, 2204 MacArthur Drive, Alexandria, LA 71304 along with the

  documents and tangible objects requested.

                                           DEFINITIONS


     A. "Defendant", "You" and "Your" where used in these interrogatories include and all
          counsel, consultants, experts, accountants, investigators, agents and other parties acting
          in their behalf.
      B. "Person(s)" where used in these Interrogatories include human beings, corporations,
          partnerships, associations, joint ventures, government agencies (Federal, State or Local),
          or any other organization cognizable at law and where an employee performs some task
          about which an inquiry is made to these Interrogatories as part of their employment.
          "Person(s)" includes both the employee and the employed person(s).
      C. "Document(s)" includes every writing and record of every type and description, including
          but not limited to letters, correspondence, telegrams, memos, notes, reports, recordings
          (mechanical, electronic, typed or written), transcriptions and printed, typed or written
          materials of every kind, including carbon, photostatic, microfilm or other copies of any of
          them, in the possession of, subject to the control of, or within the knowledge of the
          defendants (as defined in "A" above).
       D. "Tangible evidence" includes drawings, blueprints, charts, maps, graphs, photographs,
          video tapes, still or moving picture films, and any physical object in the possession of,
          subject to the control of, or within the knowledge of the defendant (as defined in "A"
          above).
       E. "Describe" or "identify", where used in reference to any document(s) or tangible evidence,
          includes stating the title or name, date, time, author of any documents, the comment name
          and identifying number of any object and the name and address of the person(s) having
          possession of such at the present time.
       F. A request to "identify" a person (as defined in "B" above) requires you to give the person(s)
          full name and present address, if known, or his last known address.



                                                                                                    Walker, Earlean
                                                                                                  Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 7 of 10 PageID #: 12



     G. "Accident" includes any event or occurrence described by plaintiff in this lawsuit and
          allegedly occurring on or about DOA. .
      H. The male gender includes the female, and the singular pronoun includes the plural


                                             INSTRUCTIONS
          If any of these Interrogatories cannot be answered in full, answer to the extent possible,
 specifying the reasons for your inability to answer the remainder and stating whatever
  information, knowledge of belief you do have concerning the unanswered portion.
          Each Interrogatory is a continuing one. If, after serving an answer to any Interrogatory,
  defendants obtain or becomes aware of any further information pertaining to such Interrogatory,
  defendants are required to serve upon plaintiff amended answers setting forth such information.


  INTERROGATORY NUMBER 1:

          Please state the full name, address, job title and present employer of each person answering or

  assisting in answering these interrogatories on behalf of the defendants.

  ANSWER:

  INTERROGATORY NUMBER 2:

          Please list the name, address, telephone number, and other identifying information of each and

  every witness that you may call at the trial of this matter giving a brief description of their testimony.

  ANSWER:

  INTERROGATORY NO. a:

          Please state the name, address, telephone number, and other identifying information known of

  each and every witness and/or person having knowledge of any and all facts regarding the subject litigation,

  including, plaintiff(s)' injuries or the subject accident; and give a brief description of their knowledge of

  pertinent facts.

  ANSWER:

  INTERROGATORY NUMB ER 4:

          Please list each and every exhibit and tangible evidence, which you may use or offer, at trial.

  ANSWER:

  INTERROGATORY NUMBER 5:

           Please state the name and address of any third party which you contend caused or contributed to

  the accident which is the subject of this litigation.

  ANSWER:

  INTERROGATORY NUMBER 6:

           Please state any facts that support an allegation that the plaintiff committed omissions or acts of

  negligence regarding this accident.

  ANSWER:




                                                                                                                 Walker, Earlean
                                                                                                               Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 8 of 10 PageID #: 13



 INTERROGATORY NUMBER 7:

          If you contend that the plaintiff has done av.ything or failed to do anything that constitutes a failure

 to mitigate damages, please state the facts that you allege support that conclusion and the manner in which

 damage was allegedly not mitigated?

 ANSWER:

 INTERROGATORY NUMBER 8:

          Please state the facts which support each and every affirmative defense asserted in your Answer to

 the Petition for Damages.

 ANSWER:

  INTERROGATORY NUMBER g:

          Please describe any self-insurance agreement, indemnity agreement, and/or insurance agreement

  which any insurance company and/or company may be liable to satisfy all or part of any judgment which

  may be entered in this action, or to indemnify or reimburse for payments made to satisfy the judgment by

  stating the name of the person or entity insured and the name of the insured, and the applicable limits of

  said insurance coverage.

  ANSWER:

  INTERROGATORY NUMBER_lo:

          Describe all policies of insurance which may provide any umbrella coverage, excess coverage, or

  liability coverage over and above the basic primary coverage, for the type of liability asserted in this case.

  ANSWER:

  INTERROGATORY NUMBER

          Please state completely and fully all representations, statement, declarations or admissions made

  by Earlean Walker.

  ANSWER:

  INTERROGATORY NUMBER 12:

          State the name and address of any and all persons from whom oral, verbal or written statements

  were taken by the defendants or any of their agents, and the date any such statement was given.

  ANSWER:

  INTERROGATORY NUMBER in:

           Please state whether or not you have a copy of any statement, whether oral, recorded, written, or

  electronically stored, which plaintiff has previously made concerning this action or its subject matter which

  is in your possession, custody or control.

  ANSWER:



  INTERROGATORY NUMBER 14:

           What is the defendant's factual understanding or contention regarding how the occurrence in

  question occurred?

  ANSWER:



                                                                                                               Walker, Earlean
                                                                                                             Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 9 of 10 PageID #: 14




 INTERROGATORY NUMBER 15:

          Please list the name, address, telephone number, address, and job description of each and every

 employee and/or independent contract that was on the premise at 3636 Monroe Highway, Pineville,

 Louisiana at the time of the accident, and designate whether said person was an eye-witness, came upon

 the scene shortly after the incident, or otherwise.

 ANSWER:



 INTERROGATORY NUMBER 16:

          Please describe any and all documents, contracts, guidelines, employee manuals, rules, policies,

 and/or procedures that govern the conduct of employees of Wal-Mart Supercenter at 3636 Monroe

  Highway, Pineville, Louisiana and provide the address of the current custodian of same.

 ANSWER:



  INTERROGATORY NUMBER 17:

          State the name, address and telephone number of each and every investigator hired by the

  defendants to investigate any aspect of this case.

  ANSWER:



  INTERROGATORY NUMBER 18:

          State the name, address and telephone number of each and every witness interviewed by any

  investigator or any attorney representing the defendant in connection with this case.

  ANSWER:

  INTERROGATORY NUMBER icy:

          Please state whether you or any of your representatives have any photographs. motions pictures,

  and/or digital or audio tapes, video recordings, or media regarding any aspect of this litigation, including

  but not limited the plaintiff, plaintiff's injuries, property damage, or surveillance of the plaintiff. If so,

  provide a general description of their contents, the name and address of the individual who was responsible

  for taking the media, the date taken, and the address of the present custodian of those materials.

  ANSWER:

  INTERROGATORY NUMBER 20:

          Please list the name(s), address(es), phone number(s), specialty, of each and every expert witness

  that you have consulted or retained, regardless of whether you may call him or her to testify at the trial of

  this matter:

  ANSWER:

  INTERROGATORY NUMBER 21:

           Please state the length of time in days, minutes, hours, or weeks that the liquid substance or water

  was on the ground prior the incident.




                                                                                                             Walker, Earlean
                                                                                                           Walmart Exhibit B
Case 1:20-cv-01107-DCJ-JPM Document 1-2 Filed 08/25/20 Page 10 of 10 PageID #: 15



  ANSWER:

  INTERROGATORY NUMBER 22:

          Please state the name, address, phone number, job description, and employer for all persons who

  mopped the premises at Wal-Mart Supercenter 3636 Monroe Highway, Pineville, Louisiana, on October 2,

  2019,

  ANSWER:

  INTERROGATORY NUMBER 21:

          Please describe your normal business practices relating to mopping the premises at 3636 Monroe

  Highway, Pineville, Louisiana

  ANSWER:

  INTERROGATORY NUMBER 24:

          Please state the name, address, and phone number any and all Wal-Mart Supercenter supervisors

  that were on duty on October 2, 2019 at the location where the subject incident occurred.

  ANS R:

  INTERROGATORY NUMBER 25:

          Please state the name, address, and phone number of any employees or independent contractors

  of Wal-Mart Supercenter that participated in filling out the incident report.

  ANSWER:

  INTERROGATORY NUMBER_26:

          Please state the name, address, and phone number of any employee or independent contractor of

  Wal-Mart Supercenter, that helped Earlean Walker after the incident.

  ANSWER:

  INTERROGATORY NUMBER 27:

          Please list any and all documents responsive to the Request for Production of Documents, which

  are being withheld pursuant to claims of attorney-client privilege or work product doctrine, and give a brief

  description of the matter being withheld pursuant to and in accordance with La. C.C.P. Arte:1424(C).

  ANSWER:                                                                                    cL1
                                                                                                                C3 n
                                                                                                              73 —
                                                                                            rn
                                                                                                                  cD!,
                                                    Respectfully Submitted:                                            cD c—,
                                                                                                                  rr       c
                                                    BRIAN CAUB                ; UX (17 ASOPIATZ1                           C7-7,
                                                                                             c--              .          731-71
                                                                                              --
                                                       :                          -
                                                    EUGENE A. LEDET, JR, • '481
                                                    BRIAN M. CAUBARREAUX, #21522
                                                    BROCK H. DUKE, #35763
                                                    LAURA B. KNOLL, #33689
                                                    ETHAN E. CAUBARREAUX, #38694
                                                    2204 MacArthur Drive                      •
                                                    Alexandria, Louisiana 71301
                                                    Telephone: (318) 442-0900
                                                    Facsimile: (318) 483-9993 ST ATE OF LOUISIANA. PARISH OF FLAPIDES
                                                    Attorneys for Plaintiff HEREBY CERTIFY THAT THE ABOVE AND FOREGOING IS
                                                                             A TRUE AND CORRECT COPY OF THE ORIGINAL ON FILE
                                                                             AND OF RECORD IN THIS OFFICE.
                                                                             IN FAl
                                                                                  crN     u
                                                                                          EOXNESS MY HAND              L OF
                                                                             Of Fl grA             LOUISIANA.Thl
                                                                             DAY

                                                                                                                   Walker, Earlean
                                                                                                     OF COURTWalmart    Exhibit B
